Per Curiam:.
In this appeal from the trial court’s denial of his petition for habeas corpus alleging ineffective assistance of counsel, the defendant has failed to show that the habeas court erred when it ruled that he had not met his burden of demonstrating “a miscarriage of justice or other prejudice” entitling him to relief on appeal. Sherbo v. Manson, 21 Conn. App. 172, 180, 572 A.2d 378 (1990); Valeriano v. Bronson, 12 Conn. App. 385, 392, 530 A.2d 1100, aff’d, 209 Conn. 75, 546 A.2d 1380 (1988); see also Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2025, 80 L. Ed. 2d 674 (1984).
There is no error.